                      UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF TENNESSEE


Stephen Ashburn                     )
                                    )
          Plaintiff                 )
                                    )      No. 2:18-cv-00090
v.                                  )      Judge Crenshaw/Brown
                                    )      JURY DEMAND
                                    )
Matt Farmer et al                   )
                                    )
          Defendant                 )

                               O R D E R

          I conducted a settlement conference in this case on

September 25,2019. The parties have        agreed upon settlement terms

in this matter. Counsel shall file necessary pleadings dismissing

this case with prejudice no later than October 25,2019

          It appears that nothing further remains to be done by the

undersigned Magistrate Judge. The Clerk is directed to return the

file to Chief Judge Crenshaw.


                                              /S/Joe B. Brown
                                              Joe B. Brown
                                              U.S. Magistrate Judge
